Citation Nr: 1537063	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-40 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) following a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted an increase in disability rating of 10 percent for osteoarthritis of the right knee.  The Veteran timely filed an appeal requesting an increase in disability rating higher than 10 percent.


FINDING OF FACT

Throughout the appeal period, osteoarthritis of the right knee has been manifested by subjective complaints of pain, swelling, stiffness, and "locking" episodes; objective findings reflect pain on motion, tenderness, crepitance, and limitation of motion limited to no worse than 100 degrees of flexion and 0 degrees of extension.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in February 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations for the right knee disability in February 2010 and October 2010, as well as a January 2011 VA examination for a claim for total rating based on unemployability due to service-connected disability (TDIU) due to his heart ischemia and bilateral knee disability, that encompassed an examination of his right knee.  Reports of those examinations are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the VA examinations are stale due to the passage of time, and that the case should be remanded to obtain a new examination.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, the Veteran has not asserted that his condition has changed since the last VA examination in January 2011, and there is no other indication in the records that his disability has worsened.  Since there is no affirmative indication that the Veteran's right knee disability has changed, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

In its March 2010 rating decision, the AOJ granted a 10 percent rating for the Veteran's knee disability under Diagnostic Code 5257-5003.  In so doing, the AOJ evaluated the medical evidence at the time, which showed pain, swelling, stiffness, and crepitus.  The AOJ noted that x-rays revealed mild medial compartment osteoarthritis of the tibiofemoral joint, and that the examiner diagnosed the Veteran with mild medial osteoarthritis of the right knee.  The AOJ noted there was pain on range of motion but no additional limitation after three repetitions.

The relevant medical evidence in this case includes three VA examinations conducted in February 2010, October 2010, and January 2011.  VA treatment records for the period beginning one year prior to the filing of this claim do not reflect any treatment for the Veteran's right knee disability.  See 38 C.F.R. § 3.400(o).

At the February 2010 VA examination, the Veteran complained of pain, stiffness, and "locking" episodes of the right knee that occurred several times a week.  He did not claim to experience any instability, weakness, or flare-ups.  He reported he could walk a quarter of a mile but less than a mile.  Range of motion of the right knee was found to be flexion of 100 degrees and extension of 0 degrees, with pain on motion, but no additional limitation of motion on repetition and no ankylosis.  Radiological examination of the right knee revealed mild medial compartment osteoarthritis of the tibiofemoral joint, and the examiner diagnosed the Veteran with osteoarthritis of the right knee.

At the October 2010 VA examination, the Veteran complained of pain, stiffness, "locking" episodes of the knee that took place one to three times a month, and crepitus.  He did not report any instability, weakness, or flare-ups.  The Veteran reported he could walk a quarter of a mile but less than a mile.  Range of motion of the right knee was found to be flexion of 100 degrees and extension of 0 degrees, with pain on motion, but no additional limitation of motion on repetition and no ankylosis.  Radiological examination revealed atherosclerotic disease and mild patellofemoral degenerative changes.  The examiner continued the Veteran's diagnosis of osteoarthritis of the right knee.

At the January 2011 VA examination, the Veteran received a comprehensive examination to evaluate his claim for a TDIU due to his heart ischemia and bilateral knee disability.  In the relevant parts of the examination, the Veteran complained of pain and stiffness in his right knee.  He did not report any swelling, instability, weakness, or flare-ups.  Range of motion of the right knee was found to be flexion of 100 degrees and extension of 0 degrees, with pain on motion, but no additional limitation of motion on repetition and no ankylosis. 

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Further, Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The knee is a major joint.  See 38 C.F.R. § 4.45.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for the right knee disability at any time during the appellate period.  Specifically the Board finds that the clinical evidence do not meet the criteria to increase the Veteran's rating to 20 percent.  

The Board concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the entirety of the appellate period, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion is taken into consideration.  As noted above, range of motion testing from all three VA examinations did not approximate to a compensable level (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Although the examiners noted the Veteran experienced pain on motion after prolonged use and activity, the pain and limitation is contemplated by the 10 percent rating currently assigned.  Thus, the Board finds that none of the VA examination reports reveals limitation of flexion or extension of the right knee sufficiently restricted to warrant a rating higher than 10 percent, or a separately compensable rating, under Diagnostic Code 5260 or 5261 at any time during the appeal period.

The Board finds that the Veteran's right knee disability is appropriately rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, as the knee has limited motion and X-rays have shown arthritis in the knee.  

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted for the right knee based on subluxation or lateral instability.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, while the AOJ rated the Veteran under Diagnostic Code 5257, the Veteran never complained of instability at any of his VA examinations, and no instability of the right knee has been identified on physical examination at any time.  Therefore, the Board does not find that a separate compensable rating is warranted for the right knee on account of lateral instability or subluxation.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998). 

The Board notes that Diagnostic Codes 5256 for ankylosis; 5258 for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joints; 5259 for removal of the semilunar cartilage; 5262 for impairment of the tibia and fibula; and 5263 for genu recurvatum, are not applicable in this case.  There is no evidence that the Veteran has experienced ankylosis of the knee, nor any medical history of dislocation or removal of the semilunar cartilage.  Additionally, the Veteran has not complained of, or been diagnosed with, impairment of the tibia and fibula, or genu recurvatum, in relation to his right knee disability.  Therefore, the Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 10 percent for the right knee disability would be warranted at any time during the period on appeal, as no compensable limitation of motion and no incapacitating exacerbation has been shown at any time.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for rating higher than 10 percent for the Veteran's osteoarthritis of the right knee must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263.  This is so for the entirety of the appeal period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his right knee disability.  Here, the Veteran retired from the U.S. Postal Service in July 2009.  While the Veteran did file a TDIU claim due to his heart ischemia and bilateral knees disabilities in January 2011, the AOJ denied his claim in July 2011, and the Veteran did not appeal the decision.  To the contrary, the record shows that the Veteran filed a new TDIU claim in September 2012 claiming that his heart ischemia and his diabetic neuropathy prevented him from obtaining and retaining employment; there was no mention of his right knee osteoarthritis.  The Veteran had a VA examination in July 2013 for his TDIU claim, and the AOJ denied it in November 2013.  The Veteran did not appeal the decision. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran filed a TDIU claim in September 2012, which was adjudicated in November 2013.  The Veteran did not appeal the November 2013 denial of the claim for TDIU, and the appeal period has expired.  See 38 C.F.R. §§ 20.200, 20.201 (2015).  Since that denial, the Veteran has not presented any evidence to indicate that he is unable to work due even in part to his right knee osteoarthritis.  Accordingly, the Board concludes that no claim for TDIU is before it at this time. 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for osteoarthritis of the right knee is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


